Citation Nr: 9901501	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for status-post left knee 
injury residuals with a partial lateral meniscectomy and 
femoral chondroplasty, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
November 1992.

This appeal arises before the Board of Veterans Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veterans claim seeking entitlement to 
an increased rating for status post left knee injury 
residuals with a partial lateral meniscectomy and femoral 
chondroplasty from 10 percent disabling.

The Board issued a decision in May 1998 denying the veterans 
claim seeking entitlement to an increased rating for status-
post left knee injury residuals with a partial lateral 
meniscectomy and femoral chondroplasty from 10 percent 
disabling.  Thereafter, the veteran appealed to the United 
States Court of Veterans Appeals (Court).  In September 1998, 
the Secretary of Veterans Affairs, represented by the Office 
of General Counsel, and the veteran, represented by private 
counsel, filed a document entitled Joint Motion for Remand 
to the Board of Veterans Appeals and to Stay Further 
Proceedings.  Thereafter, the Court ordered that the joint 
motion be granted and that the Boards decision be vacated 
and remanded.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The joint motion to vacate and remand asserted that the 
appellants claim should be readjudicated specifically to 
include consideration of whether the veteran was entitled to 
a separate disability rating for arthritis under Diagnostic 
Code 5003 pursuant to VAOPGCPREC 9-98 (August 14, 1998).  For 
the reasons discussed below, the veterans claim must be 
remanded for another VA examination. 

The veteran is service-connected for status-post left knee 
injury residuals with a partial lateral meniscectomy and 
femoral chondroplasty, evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5257, for 
recurrent subluxation or lateral instability of the knee.  In 
the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

The rating criteria in Diagnostic Code 5257 do not include 
loss of range of motion.  Therefore, 38 C.F.R. § § 4.40 and 
4.45, with respect to pain on motion, are not applicable.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
veterans disability must still be considered under all 
diagnostic codes applicable to the knee, including those 
based on loss of range of motion.  

When the veteran was examined in October 1997, the examiner 
complied with the guidelines established in DeLuca in many 
respects.  The examiner described weakness and fatigability 
in the left knee.  The examiner also provided complete range 
of motion testing for the veterans left knee.  However, the 
examiner did not determine the degree of additional range of 
motion loss due to such factors.  The examiner also did not 
make findings as to whether there was pain on movement of the 
left knee.  Therefore, the veterans claim must be remanded 
so that a more complete examination of the left knee can be 
conducted, following the guidelines established in DeLuca.  

In a recent opinion issued by the VAs Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998).  Therefore, 
when the RO rates the veterans left knee disability, the RO 
must determine whether the veteran is entitled to a separate 
rating for arthritis of the left knee.  

The joint motion to vacate and remand also asserted that 
since the veteran had undergone a partial meniscectomy for 
torn cartilage, it must be determined whether he was entitled 
to a separate rating for the removal of cartilage under 
Diagnostic Code 5259 under the provisions of Esteban v. 
Brown, 6 Vet. App. 259 (1994).  On remand the RO must also 
make this determination.  

Accordingly, pursuant to the Courts order and the joint 
motion to vacate and remand, the case is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veterans left knee 
that have not already been associated 
with the claims folder. 

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected status-post left knee injury 
residuals with a partial lateral 
meniscectomy and femoral chondroplasty.  
The examiner should provide diagnoses of 
all disorders of the veterans left knee.  
Such tests as the examining physician 
deems appropriate should be performed.  
These tests should include a complete 
test of the range of motion of the 
veterans left knee.  The examination 
report should include responses to the 
following medical questions:

a.  What is the range of motion of 
the veterans left knee in terms of 
flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

c.  Does the veteran have arthritis 
of the left knee?

d.  Does the veterans left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it 
is not feasible to respond to any of 
the above items, the examiner should 
identify specifically the items to 
which it is not feasible to respond.  

3.  After the development requested above 
has been completed, the RO should review 
the veterans claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for his service-
connected status-post left knee injury 
residuals with a partial lateral 
meniscectomy and femoral chondroplasty 
from 10 percent disabling, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca, supra.  In so doing, 
the RO should consider whether the 
veteran is entitled to a separate rating 
for arthritis and should also consider 
the Office of the General Counsel 
opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 09-98 (August 14, 1998). 
The RO should also consider whether the 
veteran is entitled to a separate rating 
for removal of cartilage under Diagnostic 
Code 5259.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
